 466DECISIONSOF NATIONALLABOR RELATIONS BOARDInternationalHarvester CompanyandInternationalBrotherhood of Firemen&Oilers,AFL-CIO,Local 1205.Case 10-CA-9530March 19, 1973DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn November 16, 1972, Administrative Law JudgeJennieM. Sarrica issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and General Counselfiled cross-exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions' andbriefsand has decided to affirm the rulings,findings,' and conclusions of the Administrative LawJudge and to adopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order of the recom-mended Order of the Administrative Law Judge andhereby orders that the Respondent, InternationalHarvester Company, Albany, Georgia, its officers,agents, successors, and assigns, shall take the actionact forth in the Administrative Law Judge's recom-mended Order.DECISIONJENNIEM. SARIUCA,Administrative Law Judge: Upondue notice,thisproceeding under Section 10(b) of theNational Labor Relations Act, as amended(29 U.S.C. 151,et seq.),hereinafter referred to as the "Act,"was triedbefore meat Albany,Georgia,on June 27,1972, pursuantto a chargefiled April 12, 1972,a complaint issued May 25,1972, presenting allegations that the Respondent,Interna-tionalHarvester Company,committed unfair labor prac-ticeswithin the meaning of Sections 8(a)(1) and (3) and2(6) and(7) of the Act, and Respondent's answer denyingthose allegations.Present and participating in the hearingwere representatives of the Respondent and the GeneralCounsel.The Charging Party did not enter an appearance.Based on the entire record,including my observation ofwitnesses and the after due consideration of briefs, I makethe following:FINDINGS OF FACT AND CONCLUSIONS OF LAWI.JURISDICTIONRespondent, a Delaware corporation, at its Albany,Georgia, location is engaged in both retail and nonretailsalesand servicing of farm and industrial equipment.During the year preceding issuance of the complaint, arepresentative period, Respondent caused to be shipped tothis facility, from sources located outside the State ofGeorgia, products valued in excess of $50,000. Respondentadmits,and I conclude,that it is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.Respondent pleads no knowledge as to the status of theCharging Party as a labor organization.' The president ofLocal 1205, International Brotherhood of Firemen &Oilers,AFL-CIO, testified as to the nature, purpose, andfunction of the Charging Party, hereinafter referred to asthe Union. I conclude that the Union is a labor organiza-tionwithin the meaning of Section 2(5) of the Act.II.THE UNFAIR LABOR PRACTICES'We do not pass upon the General Counsel's contention thatRespondent also violated Sec. 8(aX3) of the Act sincesuch an additionalfinding would not affectthe remedy.2TheResppndent has excepted to certaincredibilityfindings made bythe AdministrativeLaw Judge.It is the Board's establishedpolicy not tooverruleanAdministrativeLaw Judge'sresolutionswith respect to,credibilityunless the clearpreponderanceof all of the relevant evidenceconvincesus that the resolutions were incorrect.StandardDryWaifProducts, Inc.,91 NLRB544, enfd. 188 F.2d 362 (C.A. 3). We havecarefullyexaminedthe recordand find no basis for reversing her findings.We also noteand correctthe following minor errors which in no wayaffect the results in this case.The Administrative Law Judgein that sectionof herDecision entitled"Interrogationand Threats" inadvertentlyreferredtomid-December,rather thanJanuary,as the time when the employeesbegan expressing an interest in union representation and in that section ofherDecision entitled"Discharge of Sims" inadvertently omitted anyreference to the Respondent's statement to Sims when he was rehired thathe would have to control his temper.A.The IssuesIt is alleged in the complaint that Respondent violatedSection 8(a)(1) of the Act when its supervisor,AubreyJones,interrogated its employees concerning their unionmembership,activities,and desires;threatened that Re-spondent would close its store if employees were successfulin their organizing campaign;and threatened employeeswith discharge if they joined a union or engaged in unionactivities.It is further alleged that Respondent discrimina-'Respondent also deniedthat the Charging Party "actsor claims to act"as representative of the employees hereinvolved.To the extent it is intendedas a challenge to thevalidityof the charges, the denial is rejected as withoutmerit.202 NLRB No. 67 INTERNATIONAL HARVESTER CO.467torilydischarged, and failed and refused to reinstate,employee Clarence Sims in violation of Section 8(a)(3) and(1) of the Act.Respondent asserts that Sims' discharge was for causerather than for his union views or activity, and that noother violation occurred because, even if the allegedstatements were made by Jones, he is not a supervisorwithin the meaning of the Act, nor was he acting as a "realor ostensible `agent' on behalf of the Company in makingsuch statements."B.The Supervisory Status of Aubrey JonesMcKay L. Pettus, Jr., manager of Respondent's Albany,Georgia, facility, testified that Aubrey Jones is classified asthe leadman mechanic at this location. In describing Jones'day-to-day functions, Pettus stated:He assigns work, supervises people, make sure thatthe work is performed and all the various things .. .that are peculiar to a leadman mechanic or serviceforeman except [certain managerial functions of thelatter ].2The method of hiring for this facility was described byPettus as follows: "We" decide that additional help isneeded; a newspaper ad directs applicants to contractJones; Jones takes the application, conducts the employ-ment interview relating to qualifications and experience,and then takes the application,and sometimes theapplicant, to the manager's office where, after review,.. . a decision is made. . . . This is how we hire aman. So . . . as I see it I actually hire the man after theleg-work is done by Mr. Jones... .Imake the final decision, both that we do put him onand the salary he is to receive when he is put on thepayroll.Jones testified that when he "hired someone . . . it nevereven dawned on me that I was asking . . . permission."Jones could not recall an instance wherein Pettus did notfollow his recommendation.With respect to employee discharges Pettus testified thatin the period since May 18, 1971, when he came to theAlbany,Georgia, facility, there have been three suchinstances. One employee, Jimmy Bonham, was discharged"inmy office . . . Mr. Jones told him that we no longerneeded his services. .. ." Pettus indicated that the reasonthisemployee came to his office was to verify thedischarge .3The second discharge was by Jones in theabsence of Pettus; it involved a truckdriver caughtdrinking on the job. Discharge was immediate, but theemployee waited for the manager's return to his officeseeking permission to go home, recover, and return towork. This request was denied. The third discharge is the2Reviewing the official job descriptions for store service supervisor(service foreman),designated as a salaried position,and leadman mechanic,described as hourly rated,Pettus testified that there was a substantialoverlap in the duties assigned these two occupational classifications. Heexplained that the service foreman position has never been filled and that,while Jones does not actually hold this classification,he performs all theduties outlined in the job description except those relating to collection ofmoneys, reviewing operating costs, new business promotion, and keepingsubject of the instant proceeding. In this respect, Pettusstated that, on Thursday preceding the discharge, Jonesreported "another temper outburst" by Sims, and Pettusasked Jones:what he thought we should do. . . . On Fridaymorning Jones reported that Sims' condition wasunchanged and that he didn't see any recourse exceptto let the man go. I told Aubrey (Jones) that if that iswhat we need to do, did he want me to do it now. Hesaid, "No, let him finish the job he is on and we'll do itthis evening. . . . I asked Aubrey if he wanted me totell him. He said "No, I will tell him." So he did... .Jones testified he had mentioned Sims' agitated disposi-tion to Pettus on Thursday, but no decision was made andthatFriday around midmorning, when Sims' temperproblem continued, Jones again brought this to theattention of Mr. Pettus:... and told him we needed to do something aboutit.Then he asked me-well, I think something wasbrought up, I don't know if it was he or I that broughtup the subject of discharge. I think it was myself. Ithink it was, and he asked me when, and I told him tolet him finish working out the day. . . . At the time ofthe discharge of Mr. Sims, I called him into the shopoffice.... I told him that if he wouldn't give us aresignation that he was fired, that he didn't have a jobanymore. He said he would not accept this, that hewould talk with Mickey [Pettus]. . . . Monday morn-ing and see what he had say about it. And I said, "Well,okay.11PhillipE.Ricks, an employee in the Albany, Georgia,shop of Respondent during the period relevant herein,testified that while he was so employed Jones was knownto him as the service manager and his supervisor. It was hisobservation that Jones assigned work and hired and firedpeople. He had seen Jones and Jimmy Bonham late on aFriday through the plate glass construction of the officetalking alone for 15 to 20 minutes, whereupon Bonhamcame directly to him and said, "Aubrey just fired me."That Jones has not been assigned the job title of storeservice supervisor (service foreman) officially is of noconsequence in determining his supervisory status undertheAct .4 That determination must rest on the functionactually performed and the authority actually possessed byJones.Although Manager Pettus claimed for himself the"final decision" in the hire of new applicants, it is clearfrom his testimony and that of Jones' that this finaldecision rests heavily upon the evaluation and recommen-dation of Jones. The extent to which Pettus relies on Jones'judgment and recommendation in matters affecting shopemployment tenure is further demonstrated in Pettus'testimony concerning the various discharges. Admittedly,Pettus even deferred to Jones' judgment on who shouldinformedon managementpolicies.3Pettus later indicated that this employee was discharged because hisproduction was below standard two-thirds of the time. Pettus and Jones haddiscussed the record of individual employees each month, and they haddone so that morning at which time he observed"we are going to have to letJimmy go."4Nor is it controlling that Sims did not perform the particularmanagerial functions identified in the official job description. 468DECISIONSOF NATIONALLABOR RELATIONS BOARDcarry out the discharge agreed on and when this should beeffectuated.On the basis of the foregoing,I find that Jones not onlyresponsibly directs the work of the shop mechanics, butalsoposesses and exercisesauthorityto hire and fireemployeesor, at the veryleast,to effectively recommendsuch action.Accordingly,I concludethat AubreyJones isa supervisor within the meaning of Section 2(11) of theAct.C.Interrogation and ThreatsExpressions of interest in union representation byemployees at the Albany, Georgia, facility occurred inmid-December 1971, after the Respondent instituted a newinsurance plan and held a meeting with employees toexplain the coverage. At that meeting, several employeesraised questions concerning the comparative benefits of theold and new plans and one employee, Clarence Sims, alsoraised the question of the low pay of shop employees whichelicited irritated responses fromMr. Pettus who rejectedsuch discussion as out of order. Following this event the sixmechanics who worked in and out of the shop beganexchanging views concerning the merits of and need forunion representation. Former employee Ricks crediblytestified that because employees were dissatisfied with theirpay scale, as well as with their changed insurance benefits,such discussions took place on a frequency of about everyother day.Aubrey Jones had a glass-enclosed air-conditioned officein the shop. Mechanics frequently congregated there atlunchtime to eat, relax, and converse. From time to time,discussions involved organizing and obtaining representa-tion.On one such occasion, around the first week ofJanuary 1972, with Jones and four mechanics present, thediscussion involved the "pros and cons of union andinsurance." Credible testimony of Ricks and Sims estab-lishes that Sims asserted that had there been a union in theshop the employees' "insurance would not have beencancelled and a lesser plan substituted," and that if theemployees "were going to get any better insurance [they]would have to have a union organize the whole shop." Inresponse to this, Jones commented "if we wanted a unionthat was us-he wouldn't vote for it . . . that Mr. Pettushad told him that if a union ever came there the . . .Company would just close the doors."On the day following the above noontime discussion,Sims had occasion to go to the office to review a job ticketwith Jones.When the business at hand was completed,Jones said:Sims . . . you have been talking too much about theunion around the men in the shop. Mickey [Pettus] hasalready got on to me about you talking with them. Hesaid he is going to have to let you go. I've alreadytalked to him and got him to change his mind... .Sims, I am going to warn you now . . . not to talkabout [the union], just slack off and not say anythingabout it.Sims promised he would do this.During the last week of January 1972, Ricks rode withJones to a bank during their lunch hour. On the way, Jonesasked him how he felt about a union. Ricks replied hebelieved it would be good if the employees could getorganized. Jones told Ricks that if he was in favor of aunion not to let Pettus know because Pettus knew Sims wasin favor of a union and had wanted to get rid of Sims then,but that he (Jones) had talked Pettus out of this.Jones testified he "thought" he had expressed to Sims hispersonal dislike of unions but denied he stated or evenknew the Respondent's policy regarding unions. Jonesadmitted hearing Sims say that, if they had a union,employees would have better insurance benefits and highersalaries and it would be a better store. But he denied evertelling Sims or any employee that if they joined a union orengaged in union activities they would be discharged. Healso denied saying to anyone that Mr. Pettus knew of theirunion activities and to be on guard. Rather, he assertedthatMr. Pettus never talked to him about the Union.Jones gave testimony revealing a far from perfectrecollection of past events. Indeed, during cross-examina-tion concerning the contents of his pretrial affidavit, hepointed out that his memory is faulty and that he could notremember something he had just read. On the other hand,Ricks, who is no longer employed by Respondent and whohas no personal interest in the outcome of this case,impressedme as a forthright and credible witness.Although Sims could benefit in this case, his candid recitalof details and his overall narrative of events impressed meas truthful.Moreover, his testimony is corroborated by orconsistent with that of Ricks. In these circumstances, IcreditSims and Ricks over Jones and conclude thatRespondent violated Section 8(a)(1) of the Act: (1) whenJones related to employees Pettus' threat to close the doorsif a union came in; (2) when Jones told Sims to "slack off"his union advocacy because Pettus was displeased andwarned Sims that Pettus wanted to fire him for engaging insuch activity; (3) when Jones interrogated Ricks concern-ing his union views; and (4) when Jones told Ricks tomaintain secrecy if he favored a union or he wouldendanger his job in view of Pettus' reaction to Sims' unioninterest and advocacy.D.The Discharge of SimsAs indicated above, Respondent sells, services, andrepairs farm and industrial equipment. The service andrepair shop employs six mechanics under the supervision ofJones. These mechanics perform repairs of both types ofequipment in the shop and on location, and unload andservice new equipment.Clarence Sims was employed by Respondent as amechanic from May 25, 1970, until his discharge. Sims wasa very good mechanic, a good worker, and a dependableemployee. He was also a very nervous person given toquick reactions to irritating situations that were frequentlyexpressed in colorful language and dramatic action. Thereisno question but that this took the form of exhibiting atemper, cursing equipment, occasionally giving it a kickand, on more than one occasion, quitting his job. Indeed,the latter had occurred once while he was employed byRespondent. In June 1971, Sims quit in anger but "cooledoff" in a day or two and was permitted to resume his job;the processing of his "quit papers" was stopped, and hewas told he would have to control his temper. Thereafter, INTERNATIONAL HARVESTER CO.both his supervisor and the manager assisted him in hiseffort to overcome his extreme reactions by makingcomments such as "let's take it easy" or "let's control it,"and by suggesting he take a cigarette break away from theequipment, then come back and try again. Except for thetime he quit, when delayed sick leave pay-a departurefrom previous procedure-upset him, all agree that Sims'irritation related generally to difficulties encountered onthe job in getting equipment apart or back together and innot having available appropriate parts and tools needed toperform his tasks. Sims always refrained from directing hisexpressions of aggravation toward any individual while heworked with Respondent. It also appears that in late 1971or early 1972 Sims sought medical help and was put ontranquilizermedication, a fact which was known to hissupervisor.Ricks testified that from that time Sims hadshown a clearly observable improvement in temperament.Following the mid-December 1971 insurance meeting,Sims wasparticularly vocal in his criticism of the newemployee insurance policy and the mechanics' wage scale,and in advancing arguments for his belief that only unionrepresentation would cure these ills.5 Since many of thediscussions among employees about seeking union repre-sentation took place in Jones' office while Jones waspresent and in which on at least one occasion heparticipated, it is clear that Jones was aware of Sims'advocacy of employee representation and concertedactivity from the beginning, albeit no specific union wasthen involved.6 I find that this knowledge is attributable toRespondent.7At the end of the workday on Friday, March 17, 1972,Jones called Sims into his office and sought to obtain thelatter'sresignation.When this was refused, Sims wasdischarged .8 The versions of the dischargeinterviews givenby Jones and Pettus do not differ significantly from thatgiven by Sims, who testified that on Friday, March 17,Jones told him he was being discharged because the men inthe shop were complaining that he was getting on theirnerves by his "griping all thetime" about having no tools5Sims testifiedthat around the last of February orfirstof March 1972,he contacted a representative of theChargingParty inquiring whether theUnion "would take [the shop employees] as they had a majoritybut were asmall group" and was told he would be advisedin about2 weeks. Ricks andSims met Union RepresentativeWebb on Fridayevening,March 17, 1972,signedcards,thentook cards to thehomes ofotheremployeesand obtainedsignatures.However,thesewerethewrongcards, so signatures wereobtained on the correct cards on Sunday.No organizingor cardsolicitationon behalf of any patlicular union occurred prior tothe eveningof March 17,and nodemand for recognition or claimofmajoritywas presented toRespondentup to the dateof thehearing.6 Jones denied knowledge of any formal organizing drive for anyparticularunion.Jones testifiedthat"[t ]he only activitiesby unions that Iknew had been brought up in themanner of speaking,'If we hada union, itwould bea better storeto work in and you would have highersalaries andthere wouldbe betterbenefits,'and that wasthe only,but this was broughtup at different times."IAroundthe first weekofMarch 1972,Sims,who had justreceivedsome medicalservice,stated to other employees that if the Respondent hadnot canceled the employees'"goodinsurance"itwould have paid for hisXrays.Pettus, who was standingabout 15 feet away,commented,"Unionswere all right when we had slave labor,but wedon'thave that anymore."This incident strongly suggests thatPettus had knowledge of Sims' interestin union representationfor the shop employeesand knew that the changedinsurance plan wasa keydiscontent associatedwithsuch concerted interestand activity.6 Simswas not permitted to workafterMarch 17, 1972. Thetermination469or parts, and that on Monday, March 20, Pettus told him"we terminated you Sunday night-Midnight" because"you have been aggravating men in the shop . . . bycomplaints."The reason for discharge stated on the official records ofRespondent was "insubordination." Respondent admits,however, that no insubordination was involved explainingthat none of the specific reasons listed on the official codedform adequately described the real reason and thatalthough the form provided for "other" with space inwhich to specify the true reason, insubordination was usedsimply as a convenient checkmark.Manager Pettus testified that Sims was discharged "uponpersonal observations and the `say-so' of Mr. AubreyJones" because ofSims'"attitude and actions"-morespecifically, his "violent temper and inability to get alongwithotheremployees." Jones testified he suggesteddischargeatmidmorning Friday because Sims hadengaged in temper displays on Thursday afternoon andFridaymorning.Both agreed that crucial in Sims'discharge was an alleged request by employee England notto be assigned to work with Sims anymore because of hiscursing and temper. Jones also listed as part of thedischarge reason other incidents involving displays oftemper in the presence of customers,9 and other "publicoutbursts" in which Sims expressed views that displeasedJones. An instance of the latter was Sims' conduct at theDecember insurance meeting when Sims brought up tomanagement officials the subject of mechanics wages.loIn its brief, Respondent gives the discharge reason as"continuous and uncontrolled displays of temper, disrupt-ing the shop, and impaired customer relations."With respect to the events immediately preceding thedischarge, Jones testified that late Thursday afternoon,Sims and England were outside the shop dismanteling forreplacement a particular piece of equipment, and that Simswho was using a forklift in this operation, was abusing theequipment and using foul language which caused Jones tobring this to the attention of Mr. Pettus, but thatdate is variouslylisted asMarch 17, 19, and 20. As union majoritystatus isnot in issue, acceptance of the March 17 dateis adequate for this proceedingwithout resolving conflicting contentions as to the actual date of discharge.9Examplesof conduct beforecustomers included an instance in June1971 before Simsquit in which Simstold acustomer he had no experiencein repairing the particularequipment and did not know what was wrongwithitor why he wasassigned to perform that repairjob. AsSims wassubsequently restoredto hisjob on Jones'recommendation, little signifi-cance can be assigned to this incident.The otherexample givenby Jonesinvolved anassertedcustomertelephone complaint receivedby Mr.Pettus.Jones had no direct knowledge or memory ofdetails involved in thiscomplaint and Mr.Pettus gave no testimony concerningthis or any othersimilarcomplaint.This, too, is rejectedas unworthy of weight indetermining the reason for the discharge.IU Jones testified he "was astounded,the toneof voice andthe way it wasput, and I wascompletelyashamed because as far as I was concerned thisman had worked underme, and theseothermen from Atlanta was down,and it embarrassedme .... Well,he asked when we would get an increasein salary.Well, I don't know if hesaid'we.' I will assume he was talkingabout themechanics in generalwere goingto get an increasein salary ....Well, his outburstwhensomebodyelse had a called meeting is what I wasembarrassed at .... [T ]he following morning after we had the meeting, Iasked him not to show such anoutburstof temper because it was uncalledfor at the time." The men from Atlanta were officials of Respondent sent toexplain the new insuranceplan to employees,and were further identified asofficials in attendance at the hearing herein. 470DECISIONSOF NATIONALLABOR RELATIONS BOARDthere was no decision made on a Thursday whatsoever,and . . . around the middle of [Friday] morning .. .Sims still had the same problem with his temper; so, Ibrought it to the attention again of Mr. Pettus and toldhim we needed to do something about it . . . . Oh, yes;on a Thursday afternoon, Mr. England came in andsaid that he would prefer not to work with Mr. Sims.... So, I brought this to . .. Mr. Pettus' attention.Later Jones testified that he was in his office handlingtelephone matters that Thursday afternoon when Englandcame in and told him Sims was out there cursing and askedthat he not be assigned to work with Sims any morebecause of such conduct. However, Jones indicated he didnot hear the cursing because his door was closed and hewas on the telephone. Pettus, on the other hand, testifiedthat in the Thursday conversation he asked Jones what hewanted to do and Jones replied, "Well, I will talk with himagain."Pettus did not list abuse of equipment as havingbeen mentioned to him and Jones admitted he said nothingto Sims about abuse of equipment.Contradicting Jones is the testimony of both Ricks andSims that they, together with England and anotheremployee, were engaged in unloading a boxcar of tractorsat the railroad siding several miles distant all day on theThursday and well into the afternoon on the Friday ofSims' discharge, and that neither Jones nor Pettus was atthe docks with them. Both indicate that nothing unusualoccurred and that Sims did not exhibit any particulardisplay of temper. Although England could not specificallyremember what work he had performed on the dayspreceding Sims' discharge, he did not corroborate Jones'testimony on this matter, recalling only that on oneoccasion he had participated in welding the type ofequipment identified by Jones but that this was performedinside the shop. On the other hand, England categoricallydenied that he ever registered a complaint about Sims orrequested that he be spared fromassignmentsto work withSims. Indeed, England indicated that, although Sims wasmore prone to such reactions, expressions of agitationthrough the curse word vocabulary was not uncommon inthe shop and that this did not bother him.11England impressed me as a truthful witness. In contrast,Jones, as previously noted, had memory difficulties, andalso 'contradicted himself and was contradicted by otherwitnessesincluding Mr. Pettus. I credit England over Jonesand find that England did not register a complaint.Respondent 'presented no other evidence purporting toestablish that Sims had difficulty getting along with fellowemployees or that his cursing and temper outbursts wereaffecting the work of others. Further, I credit Sims andRicks over Jones and find that nothing unusual occurredon the 2 days precedingSims'discharge.The evidence discloses that Respondent had knowledge11Englandisstillemployed and gave testimony under subpena afterrefusingSims' urging that he give the General Counsela statement. Therecorddoes not support Respondent'ssuggestionthatEngland wasterrorized by Sims into giving testimony helpful to Sims.12However, the insurancemeetingevents may indeed contain the key tothe reason for Sims' discharge.It is clearthatSims was presuming to speakto managementon behalf of his fellow employeesconcerning their wages aswell as their insurance benefits.Employeeswere displeased with thechanged insurance plan announcedat that meeting and this setthe tone forof Sims' nervous manifestations and extreme reactions tojob irritations from the time he was employed, and, in fact,had reinstated him after one of his more extremedisplays-the June 1971 quit. It not only tolerated thisproblem but also made special allowance for it, encourag-ingad hoccigarette breaks away from his work station, andreassigning work even to the extent that the supervisorhimself performed the particular job about which Simsregisteredhis complaints to the customer. Jones wasperforming this job when Sims quit, yet he recommendedSims'reinstatement.Such circumstances negate the asser-tion that temper displays, either as an impairment ofcustomer relations or as a disruptive force in the shop, werethe cause of Sims' discharge.The so-called public outburst by Sims at the mid-December insurance meeting with management hardlyqualifiesfor the labelassigned,as this was a meetingbetween company officials and employees. Aside from hisdeparture from the subject matter designated for themeeting, no irregular conduct on the part of Sims isdescribed.Moreover, it must be assumed that the verbaladmonishment administered to Sims the following morn-ing was deemed adequate reprimand and that the matterwas then closed. I conclude that the incident itself did notenter into the reason for Sims' discharge.12Having found that there was no employee complaint ortemper display during the 2 days preceding the dischargeasserted by Respondent as the reason for Sims' discharge,and that the various other incidents advanced as additionaland supportive considerations in that decision were eitherinsignificant or were matters on which previous action hadbeen taken, I conclude that the reasons advanced byRespondent for discharge are pretextual. As found above,both Jones and Pettus had knowledge that Sims was in theforefront of the concerted activity and the chief advocatefor seeking union representation to secure better wages,insurance benefits, etc. Such activity frequently takes theform of "bitching and griping," as Pettus labeled Sims'actions,but, in the context of advocacy for unionrepresentation, does not lose its protection because it maybe unpleasant.On the basis of the entire record, I conclude that it wasSims' persistence as the foremost unionization advocate,.despite threats and warnings, that caused Respondent todischargehim.Accordingly, I find that Respondentdischarged Clarence Sims in violation of Section 8(a)(1) ofthe Act.III.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent, set forth in section II,above, occurring in connection with its operations de-scribed in section 1, above, have a close, intimate, andfurther concerted activityamongthe employees,some ofwhich admittedlytook placein the presence of Jones.Sims' vociferous expressions on thissubjectwere beginningto affectother employees to the extent that amajority of the shop employeeswerereadyto sign union authorizationcardsfor representation. In this respect,Ineed not determine whetherRespondent knew Sims had madeinquiryof the Union herein and wasabout to takeformal organizational steps, for such a finding would notaffect the remedy required. INTERNATIONALHARVESTER CO.substantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.IV.REMEDYHaving found that Respondent has engaged in certainunfair labor practices,I shall recommend that it cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policies of theAct. A broadcease-and-desist order is warranted,in view of the unlawfuldischarge and other violations.13Ithas been found that Respondent unlawfully dis-charged Clarence Sims on March17, 1972.It will thereforebe recommended that Respondent offer him immediateand full reinstatement to his former position or, if suchposition no longer exists,to a substantially equivalentposition,without prejudice to any seniority or other rightsand privileges he previouslyenjoyed,and make him wholefor any loss of pay suffered as a result of its discriminationagainst him,by paymentto him of a sum of money equalto that which he normally would have earned,absent theunlawful dischargewith backpayand interest computedunder the established standards of the Board.14 It will befurther recommendedthat theRespondent preserve and,upon request,make available to the Board all payrollrecords,social security payment records,timecards, per-sonnel records and reports,and all other records necessaryand useful to determine the amount of backpay and theright of reinstatement under the terms of this recommend-ed Order.Upon the foregoing findings of fact, and upon the entirerecord to the case,Imake the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.TheUnion is a labor organization within themeaning of Section 2(5) of the Act.3.By terminating Clarence Sims for engaging inconcerted activity for the employees mutual aid andprotection,by interrogating employees, threatening toclose the plant, and threatening discharge, and by otheracts and conduct interfering with, restraining, and coercingemployees in the exercise of their rights guaranteed inSection 7 of the Act, Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.13N.L.R.B. v. Express Publishing Company,312 U.S. 426;N.LR.B. v.EntwistleMfg. Co.,120 F.2d 532 (C.A. 4).14F.W.Woolworth Company,90 NLRB 269; IsisPlumbing&HeatingCo., 138 NLRB 716.is In the event no exceptions are filed asprovided by Sec.102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommendedOrderherein shall, as provided in Sec.102.48of the Rules and Regulations, be adoptedby theBoard and become471Uponthe basis of the above findings of fact,conclusionsof law,and the entire record in the case,and pursuant toSection 10(c) of the National Labor Relations Act, asamended,Ihereby issue the following recommended:15ORDERRespondent, InternationalHarvesterCompany, itsofficers,agents,successors,and assigns, shall:1.Cease and desist from:(a)Coercively interrogating employees concerning theirunion sympathies or activities to discourage their concert-ed activities.(b)Threatening employees with reprisal for concertedactivity for their mutual benefit or activity on behalf of anylabor organization.(c)Terminating or effecting other reprisals againstemployeesbecause they haveengaged inconcertedactivities for their mutual aid or protection or on behalf ofany labor organization, or in any other manner discrimi-nating in regard to hire or tenure of employment or anyterm or condition of employment.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed in Section 7 of the Act, except to the extent that suchrightsmay be affected by an agreement in conformity withSection 8(a)(3) of the Act, as amended.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Offer Clarence Sims immediate and full reinstate-ment to his former position or, if such position no longerexists,toa substantially equivalent position,withoutprejudice to his seniority or other rights and privileges, andmake him whole for any loss of earnings, in the manner setforth in "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents all payroll and other records, as setforth in "The Remedy."(c)Post at its Albany, Georgia, plant and facilities,copiesof the attached notice marked "Appendix." 16Copies of said notice, on forms provided by the RegionalDirector forRegion 10, after being duly signed byRespondent's representative, shall be posted by it immedi-ately upon receipt thereof, and be maintained by Respon-dent for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any othermaterial.(d)Notify the Regional Director for Region 10, inwriting,within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.its findings,conclusions and Order,and all objections thereto shall bedeemed waived for all purposes.16 In the event that the Board's Order is enforced by a Judgment of aUnited StatesCourt of Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."